Chambers, J.
¶2 (concurring) — I concur with the majority in result. I write separately to emphasize that our legislature has directed the growth management hearings boards to show deference to the local governments and has directed this court to show deference to the hearings boards. Swinomish Indian Tribal Cmty. v. W. Wash. Growth Mgmt. Hearings Bd., 161 Wn.2d 415, 424, 166 P.3d 1198 (2007) (citing RCW 36.70A.3201 and RCW 34.05.570(3)). The majority has passed by the fact that we review the hearing board’s decision for substantial evidence. King County v. Cent. Puget Sound Growth Mgmt. Hearings Bd., 142 Wn.2d 543, 553, 14 P.3d 133 (2000). Nothing in our opinion today should be read to change that.
¶3 With that reservation, I concur in result.